Citation Nr: 1623827	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-04 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for service-connected residuals of cholecystectomy with scar.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Shannon K. Holstein, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Veteran served on active duty from August 1985 to October 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In July 2015, the Board remanded the claims on appeal for additional evidentiary development.  

For reasons explained below, the issues of entitlement to an increased rating for service-connected PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The preponderance of the competent, credible, and probative evidence of record reflects that the Veteran's service-connected residuals of cholecystectomy has been non-symptomatic throughout the pendency of this appeal, with the exception of a residual scar located on the upper quadrant of her abdomen that is not deep, unstable, or painful, does not lose its covering repeatedly, does not cover an area of 144 square inches or greater, and does not affect any function adversely.  

CONCLUSION OF LAW

The criteria for a compensable rating for service-connected residuals of cholecystectomy with scar have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.114, Diagnostic Code (DC) 73178; 4.118, DCs 7801-7805.  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)
Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Review of the record reveals that the Veteran was not provided with adequate VCAA notice before the AOJ readjudicated the rating assigned to her residual cholecystectomy disability in the November 2012 rating decision on appeal.  Indeed, the July 2012 notice letter associated with the evidentiary record did not address the cholecystectomy issue.  Nevertheless, the statements of the case issued in December 2013 and September 2014 informed the Veteran the information and evidence needed to substantiate an increased rating claim, the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra, and also the provided the specific rating criteria used to evaluate her residual cholecystectomy disability.  

Therefore, the Board finds that, based on such notices, a reasonable person could be expected to understand the information and evidence necessary to substantiate the increased rating claim being decided herein.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served").  Furthermore, the Veteran has displayed actual knowledge of the criteria needed to substantiate her increased rating claim, i.e., evidence showing that her service-connected residual cholecystectomy disability has increased in severity, and she was provided with the opportunity to submit additional evidence throughout the pendency of this appeal.  See Shinseki, supra; see also May 2013 notice of disagreement.  

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with a specific VCAA notice letter with respect to the increased rating claim decided herein did not affect the essential fairness of the adjudication of her claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with the claim on appeal, including the Veteran's service treatment records and all post-service VA and private treatment records identified by the Veteran and the record.  The Veteran has not identified any additional outstanding records relevant to the appeal that have not been requested or obtained.

The Veteran was also afforded several VA examinations in conjunction with the increased rating claim decided herein, including in March 2011, October 2012, and November 2015.  There is no allegation that the VA examinations were not adequate for rating purposes and the Board finds that the examinations are adequate in order to evaluate the Veteran's residual cholecystectomy disability, as they include an interview with the Veteran, a review of the record, physical examinations, and address all relevant rating criteria.  Therefore, no further examination is necessary.

As noted, this appeal was previously before the Board in July 2015, at which time it was remanded for further development.  Consistent with the July 2015 remand directives, the AOJ obtained all outstanding VA and private treatment records and the Veteran was provided with VA examinations to evaluate the severity of her service-connected disabilities.  Thus, the Board finds substantial compliance with the July 2015 remand directives with respect to the issue decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).

Based on the foregoing, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The service treatment records reflect that the Veteran underwent a cholecystectomy during service to remove her gallbladder and associated gallstones.  In June 2010, the AOJ granted service connection for residuals of cholecystectomy and assigned a noncompensable rating, effective August 12, 2009, pursuant to 38 C.F.R. § 4.114, DC 7318.  The Veteran did not appeal the initial rating assigned for the residuals of cholecystectomy, and no new and material evidence regarding this disability was received within one year.  Therefore, the June 2010 rating decision became final.  

In November 2012, the AOJ readjudicated the claim and recharacterized the disability as "residuals of cholecystectomy with scar" but continued the noncompensable rating under DC 7318.  The Veteran perfected an appeal as to the rating assigned and has asserted that her disability warrants a higher rating.  

Under DC 7318, a noncompensable evaluation is warranted for the non-symptomatic residuals of removal of the gall bladder, a 10 percent evaluation is warranted where there are mild symptoms, and a 30 percent rating is warranted where there are severe symptoms.

The Board notes that words such as "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  See 38 C.F.R. § 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. 505 (2007).  In this case, the AOJ accepted the Veteran's July 2012 claim for a TDIU to include an increased rating claim for her service-connected residuals of cholecystectomy.  Accordingly, the evidence most pertinent to the increased rating claim consists of VA examinations and VA and private treatment records dated from July 2011 to the present.  

The preponderance of the evidence reflects that the Veteran's service-connected residuals of cholecystectomy with scar has been non-symptomatic throughout the pendency of the appeal.  Indeed, while the Veteran has continued to pursue an increased rating for this disability, she has not identified any residual symptoms associated with the disability and the medical evidence of record does not reflect that the disability has been manifested by any residual symptoms or conditions or resulted in any functional impairment for which a compensable rating may be assigned.  See e.g., May 2013 NOD; December 2013 VA Form 9.  

VA and private treatment records dated prior to July 2011 generally reflect that objective examination of the Veteran's abdomen has revealed normal bowel sounds without evidence of any masses, distention, or tenderness.  See VA outpatient treatment records dated August and November 2008 and April 2010.  However, the more recent treatment records do not contain any findings, complaints, or diagnoses related to any residual symptoms or conditions of the service-connected residuals of cholecystectomy, including as relevant to the residual scar.  

During the October 2012 VA examination, the Veteran denied having any current complaints related to an abdominal condition and indicated that she had not had any complaints for many years.  The examiner noted that her weight was stable, appetite was good, and that her condition did not require continuous medication.  The examiner also noted there were no signs and symptoms attributable to the residual condition, including dyspepsia, colic, jaundice, abdominal pain, diarrhea, severe malnutrition, or weight loss.  Objective examination revealed a scar on the left upper quadrant of the abdomen that measured 18 cm by .3 cm, but the scar was well-healed, stable, superficial, and nontender.  

During the November 2015 VA examination, the Veteran denied experiencing any abdominal pain but she reported experiencing sharp pain associated with the residual scar about four times a week.  The examiner noted that her weight was stable and that the residual condition did not require medication for control.  Objective examination revealed a soft abdomen that was non-tender in the upper quadrants, although the Veteran complained of pain to palpation in the lower quadrants.  There were no other signs or symptoms attributable to the residual condition.  Examination revealed a well-healed scar on the right upper quadrant that measured 14 cm by 1.4 cm and the Veteran complained of tenderness on light palpation of the scar.  The examiner further noted that the Veteran's complaint of pain in the scar and tenderness on examination was out of proportion to the objective findings on examination.  In summary, the November 2015 VA examiner noted that review of the medical record did not show any residuals of the cholecystectomy except of the scar, which was not causing any current symptoms or disability.  

Based on the foregoing, the Board finds that a compensable rating is not warranted for the service-connected residuals of cholecystectomy with scar at any point during the appeal period.  Indeed, as noted, the preponderance of the evidence reflects that the disability is nonsymptomatic and does not result in any functional impairment or limitation.  

In making this determination, the Board notes that, during the most recent examination in November 2015, the Veteran reported that the residual abdomen scar caused sharp pain about four times a week and she complained of tenderness to light palpation of the scar on evaluation.  However, objective examination revealed the scar was located in the upper quadrant of her abdomen, which was otherwise non-tender on examination.  In this regard, the November 2015 VA examiner noted that her complaints of pain and tenderness were out of proportion with the objective findings on examination and the Board agrees.  Indeed, the Board finds that, despite the Veteran's competent report of pain associated with the residual scar, her reports are deemed incredible, as they are internally inconsistent with the other objective findings of that particular examination and the other evidence of record, which do not document any complaints of pain or other symptoms associated with the disability, including the residual scar.  

In conclusion, the Board finds the most competent, credible, and probative evidence reflects that the Veteran's service-connected residuals of cholecystectomy with scar is nonsymptomatic and, thus, warrants a noncompensable rating under DC 7318.  

In making this determination, the Board has considered whether the Veteran should be awarded a separate, compensable rating for the residual scar.  However, the evidence shows that the residual scar has an approximate total area of 15 centimeters, and there is no credible evidence that the scar is deep, unstable, painful, loses its covering repeatedly, covers an area of 144 square inches or greater, or adversely affects any function.  As such, there is no basis to award a separate compensable rating for the residual scar.  See 38 C.F.R. § 4.118, DCs 7801-7805.  

The Board has considered whether the Veteran's service-connected residuals of cholecystectomy presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

The Board has compared carefully the level of severity and symptomatology of the Veteran's service-connected residuals of cholecystectomy with scar and finds that the rating criteria contemplate all potential manifestations of the disability, including any residual symptoms associated with the abdomen and scar or other associated conditions, such as cholelithiasis and irritable colon syndrome.  See e.g., 38 C.F.R. §§ 4.114, DC 7315, 7319; 4.118, DCs 7801-7805.  The Veteran's service-connected residuals of cholecystectomy with scar is not manifested by any symptoms that are not addressed by the rating schedule, including any additional symptoms resulting from the combined effects of her multiple service-connected disabilities.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's overall disability level, symptomatology, and functional impairment associated with her service-connected disability and referral for extra-schedular consideration is not indicated.   

The Board acknowledges that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See generally Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional impairments that have not been attributed to a specific service-connected disability and, as noted, the combined effects from all of the Veteran's service-connected disabilities do not impact her overall disability picture such that the rating currently assigned is insufficient and requires the assignment of an extra-schedular rating.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, there is no lay or medical evidence of record which indicates that the Veteran is unemployable due to her service-connected residuals of cholecystectomy with scar.  See VA examination reports dated October 2012 and November 2015.  Therefore, consideration of entitlement to a TDIU is not warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for service-connected residuals of cholecystectomy with scar is denied.  


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In July 2015, the Board remanded the increased rating claim for PTSD for additional development, to include obtaining a VA examination to determine the current nature and severity of her PTSD, as the evidence suggested that the disability had increased in severity.  The Board noted the Veteran has been diagnosed with PTSD, as well as non-service-connected psychotic disorder, not otherwise specified (NOS), and non-service-connected cognitive disorder, NOS, and, that the clinicians who conducted VA examinations in September 2011 and October 2012 attributed her occasional auditory and visual hallucinations and short-term memory loss to her psychotic disorder and cognitive disorder, respectively.  

However, the Board also noted that the examiners did not offer a rationale as to why the Veteran's hallucinations are not attributable to her service-connected PTSD while, in contrast, a private psychologist, Dr. D.M.W., attributed the Veteran's hallucinations (as well as dissociative episodes) to her PTSD.  See January 2015 statement from Dr. D.M.W.  Accordingly, the Board requested the examiner identify the symptoms and manifestations of the Veteran's service-connected PTSD and, to the extent possible, distinguish between the impairment caused by PTSD and any non-service-connected psychiatric disorders identified on examination or upon review of the record.  

While the Veteran was afforded an appropriate VA examination in November 2015, she did not endorse symptoms of persistent delusions or hallucinations during the examination and, thus, the examiner did not address whether the Veteran's previous hallucinations are likely a result of her service-connected PTSD, as opposed to her non-service-connected psychotic disorder.  

Nevertheless, the Veteran's attorney has submitted additional evidence which purports to establish that the Veteran's hallucinations are related to her PTSD, as they involve the in-service military sexual trauma.  See January 2016 statement from Dr. Wilcox.  The January 2016 statement also suggests that, if the hallucinations are, in fact, attributable to the non-service-connected psychotic disorder, the psychotic disorder is aggravated by service-connected PTSD, as evidenced by the substance of the hallucinations.  See Id.  While the Dr. Wilcox's statement is considered competent medical evidence, the various treatment records do not, on their face, reflect that the Veteran's hallucinations involve circumstances related to the in-service trauma.  Instead, the pertinent evidence shows the Veteran has described her hallucinations as occasionally and briefly seeing shadowy people or figures that are not there, hearing voices like the television is on when it is off and no one is there, seeing sparks come down from the ceiling, and seeing things out of the corner of her eyes.  See VA treatment records dated February 2010, April and August 2012, and December 2013.  

Notably, examining clinicians have questioned whether her reported hallucinations are true hallucinations and whether they are related to her spiritual and cultural beliefs, as opposed to being psychotic in nature.  See VA treatment records dated April 2012 and December 2013.  

In addition to the foregoing, the Veteran's attorney has asserted that the Veteran's short-term memory loss, which has consistently been attributed to non-service-connected cognitive disorder incurred as a result of a post-service motor vehicle accident, may, in fact, be related to service-connected PTSD, as it existed prior to the post-service accident or, in the alternative, is also aggravated by service-connected PTSD.  See April 2016 statement from attorney.  

The attorney has also recently argued that the Veteran's history of medication overdoses were suicide attempts that are indicative of a serious impairment in functioning.  See Id.  In this regard, the evidence shows the Veteran was admitted for inpatient treatment for medication overdose in April 2010 and August 2014; however, with the exception of reporting passive suicidal thoughts and suicidal ideation in December 2011 and November 2015, she has consistently denied suicidal or homicidal ideation, including during her inpatient treatment.  See e.g., VA and private treatment records; March 2014 Psychiatric Impairment Questionnaire from Dr. Deibler.  The Board also notes the Veteran has been diagnosed with alcohol abuse and this evidence raises the questions of whether she has some form of polysubstance abuse which may or may not be a result of or aggravated by her service-connected PTSD.  

In summary, given the various treatment records, examination reports, and medical opinions of record, the Board is unable to determine which symptoms are solely attributable to the Veteran's service-connected PTSD and whether any other symptoms are aggravated by service-connected PTSD.  The Board acknowledges that this case is challenging in that, while the Veteran has fairly consistently reported doing well and has been assigned GAF scores that predominately range in the 50s and 60s, she has manifested serious symptoms throughout the appeal period, such as hallucinations, suicidal thoughts, and medication overdose.  However, as noted, the evidence of record is unclear as to whether those symptoms are related to or aggravated by the Veteran's service-connected PTSD and, as a result, the Board is unable to determine the approximate severity of her overall disability picture.  

Therefore, the Board finds that a remand is necessary in order to obtain an opinion as to the severity of the Veteran' PTSD, to include a discussion as to which of her psychiatric symptoms are attributable to and/or aggravated by PTSD.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

The Veteran also seeks entitlement to a TDIU and contends that she is unable to work due to her service-connected PTSD.  The pending claim for increased ratings for PTSD may have an impact on the TDIU claim.  Therefore, the issues are inextricably intertwined and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.

Accordingly, the case is REMANDED for the following action:

1. Forward the record to an appropriate VA examiner to ascertain the nature and severity of the Veteran's service-connected PTSD since August 2009.  The record must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.

Following a review of the record, the examiner should identify all symptoms and manifestations of the Veteran's service-connected PTSD since August 2009, with a discussion of the nature, severity, and duration of each symptom.  

As for any symptoms that are not identified as manifestations of PTSD, the examiner should (1) identify to what non-service-connected psychiatric disability the symptom is related and (2) opine whether it is as likely as not (i.e., probability of 50 percent or greater) that the symptom is aggravated (worsened beyond natural progression) by service-connected PTSD.  An opinion and discussion as to the foregoing must be provided with respect to the Veteran's reported auditory and visual hallucinations, memory loss, and suicidal ideations.  

The examiner should also discuss whether the Veteran's history of medication overdose since August 2009 have represented suicidal attempts or a polysubstance disorder that is related to or aggravated by her service-connected PTSD.  

In answering the foregoing, the examiner should attempt to reconcile his or her findings with those provided in the previous VA examination reports, as well as the January 2015 statement from Dr. Wilcox and March 2014 Psychiatric Impairment Questionnaire from Dr. Deibler.  

A rationale must be provided for each opinion expressed.  If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased rating and TDIU claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her attorney should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


